Ingersoll, V. C.
I will look into the legal proposition. My mind at the present time is quite clear that the agreement between these parties was that Mr. Lazowiek was to deposit to the joint account, of these two people the sum of $10,000 which was to be used in payment of the first money that was to be paid on account of this agreement which had been entered into between Fox and Penrose; that that payment was the consideration for which Lazowiek was to receive his interest in the concern. I think that the action of the parties after-wards, the first payment of $10,000 they received, which may be only a coincidence, was exactly the amount that they had *865paid down, was divided between the two of them, and that there was no conteniion of Mr. LazowiclCs part that the money was his personally until the final settlement. It seems clear to me that this money, the $10,000, was only deposited to the joint account, $5,000 thereof the property of Lazowick and $5,'000 the property of Mr. Pox, subject, however, to the use, it could be only placed to the one use. Now, as to the legal propositions, whether the bill is such that there is other matter besides reformation; 1 will take up later and announce just as speedily as possible.